STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/002,924, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, independent claims 1, 8, 14, recite various steps relating to human breasts. Human breasts are not mentioned or disclosed in the parent application. Dependent claims 2-7, 9-13 and 15-16 incorporate these features of their parent claims. Accordingly, claims 1-16 are not entitled to the benefit of the prior application.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 8, 14, were known in the art as evidenced by Hayduke (U.S. PG Pub. No. 2017/0286751), which is a previous application of the present inventor, which disclosed the use of quadrilateral overlay grids to determine a numerical attractiveness rating score of faces at ¶¶ [0065]-[0068] and FIGS. 3A-3Y and 4A-4D. In particular, Hayduke discloses generating and associate placement points (“anchor points”) for each identified feature at ¶¶ [0065]-[0068] and FIGS. 3A-3Y and 4A-4D.  Hayduke discloses grouping the placement points (“anchor points”) into respective zones, where each zone comprises one or more identified features, wherein each zone is configured as one or more quadrilateral grids having dimensions that are defined by said placement points at ¶¶ [0065]-[0068] and FIGS. 3A-3Y and 4A-4D.  Hayduke discloses retrieving one or more quadrilateral overlay grids for each zone, wherein the quadrilateral overlay grids are selected from a group of specifically defined grid overlays at ¶¶ [0065]-[0068] and FIGS. 3A-3Y and 4A-4D. Hayduke discloses aligning each retrieved quadrilateral overlay grid over said one or more images, wherein said alignment utilizes said identified plurality of features as points of reference for said alignment, wherein said alignment aligns said retrieved quadrilateral overlay grids over discontinuous discrete portions of said image at ¶¶ [0065]-[0068] and FIGS. 3A-3Y and 4A-4D. Hayduke discloses calculating for each of said one or more quadrilateral grids comprising each of said zones a numerical rating score indicative of a degree of match between said one or more quadrilateral grids and said quadrilateral overlay grid aligned to said one or more quadrilateral grids at ¶¶ [0110]-[0111]. Hayduke discloses calculating an overall numerical attractiveness rating score as the sum of individually calculated numerical rating scores at ¶¶ [0110]-[0111]. However, the steps taught by Hayduke were all directed at scoring the attractiveness of a face. Hayduke does not teach or suggest use of its quadrilateral overlay 
Systems and methods for scoring the attractiveness of human breasts were known in the art, as evidenced by Mulluci et al, “Shapes, Proportions, and Variations in Breast Aesthetic Ideals The Definition of Breast Beauty, Analysis, and Surgical Practice,” which discloses receiving image data associated with one or more images of the human breast area and processing said one or more images of the human breast area in order to identify a plurality of breast features to be analyzed Mulluci discloses generating and associate feature points for each identified breast feature (i.e., UPL, NM, LPL) at p. 452, “Analysis of Breast Beauty” and FIG. 1.  Mulluci discloses calculating an overall numerical attractiveness rating score based on feature points at p. 452, “Analysis of Breast Beauty.” Mulluci even references an “aesthetic template” at pp. 455-457, “Aesthetic Template”, and appears to show quadrilaterals overlaying breasts in FIG. 5. However, the “template” disclosed by Mulluci pertains to an “ICE principle” which is not a rating of breast beauty per se and does utilize a quadrilateral; rather, the ICE principal is guidance for implant surgery to move feature points (i.e., UPL, NM, LPL) into an idealized ratio (see, abstract on p. 451  and pp. 459-460, “The ICE Formula.”).
Other prior art considered and hereby made of record includes:
Roizen et al (U.S. PG Pub. No. 2009/0257654).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668